[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                               No. 11-12857               NOVEMBER 16, 2011
                           Non-Argument Calendar              JOHN LEY
                                                                CLERK
                         ________________________

                     D.C. Docket No. 1:11-cv-01499-RLV

U.S. BANK, NA,
as Trustee for BS ABS 2006-ISAOA,

                                                                 Plaintiff-Appellee,

                                    versus

JOHN PAUL OTAYEK,
And All Others,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                             (November 16, 2011)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     In April 2011, U.S. Bank, N.A., as Trustee, purchased a piece of property in
Gwinnett County, Georgia, at a foreclosure sale and thereafter filed a

dispossessory warrant against John Paul Otayek (and others) in the Gwinnett

County Magistrate Court to obtain possession of the property. Otayek responded,

claiming an interest in the property and counterclaiming against the Bank. After

the Magistrate Court set the case for a hearing, Otayek removed the action to the

United States District Court for the Northern District of Georgia, asserting that

that court had jurisdiction under 28 U.S.C. §§ 1441 and 1443.

       The Bank moved the court to remand the case to the Magistrate Court, and

the district court granted its motion and remanded the case. Otayek appeals the

ruling.

           Otayek argues that the district court had jurisdiction under § 1443 because

Georgia’s law governing foreclosures and dispossessory actions violates his civil

rights. In doing so, he challenges our precedents holding that § 1443 pertains only

to the “equal civil rights” relating to racial equality. He urges us to consider the

plain language of the statute and overturn those precedents.1

       We review de novo whether a district court had federal subject matter

jurisdiction following removal. Castleberry v. Goldome Credit Corp., 408 F.3d


       1
         In his reply brief, Otayek argues that the Bank has not registered with Georgia’s
Secretary of State and argues that, as a result, he cannot file a civil action against the Bank in
Georgia’s courts. We deem the argument abandoned since he did not raise it in his opening brief.
Al-Amin v. Smith, 511 F.3d 1317, 1336 n.38 (11th Cir. 2008).

                                                2
773, 780–81 (11th Cir. 2005). Remands based on grounds specified in 28 U.S.C.

§ 1447(c) are insulated from appellate review under 28 U.S.C. § 1447(d).

Hernandez v. Seminole C’nty., 334 F.3d 1233, 1236 (11th Cir. 2003). To the

extent that a district court bases its remand order on 28 U.S.C. §§ 1447(d) and

1443, however, we have jurisdiction to review that order. 28 U.S.C. § 1447(d);

Alabama v. Conley, 245 F.3d 1292, 1293 n.1, 1295 (11th Cir. 2001).

      Under § 1443, a defendant may remove a case initiated in state court if he is

“denied or cannot enforce in the courts of such State a right under any law

providing for the equal civil rights of the United States, or of all persons within the

jurisdiction thereof.” 28 U.S.C. § 1443(1). The removal petition must show: (1)

“that the right upon which [he] relies arises under a federal law ‘providing for

specific civil rights stated in terms of racial equality’” and (2) that he has been

denied or cannot enforce that right in the state courts.” Conley, 245 F.3d at 1295

(quoting Georgia v. Rachel, 384 U.S. 780, 792, 86 S. Ct. 1783, 1790, 16 L.Ed.2d

925 (1966)). The district court lacked removal jurisdiction under § 1443 because

this action does not arise under a federal law protecting civil rights stated in terms

of racial equality; moreover, Otayek can enforce his rights in state court. Rachel,

384 U.S. at 792, 794, 86 S. Ct. at 1790–91.

      AFFIRMED.



                                           3